                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JAMES A. LEDBETTER, #159 226,               )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   ) CIVIL ACTION NO. 2:19-CV-641-ALB
                                            )
THE PARDON AND PAROLE                       )
BOARD, et al.,                              )
                                            )
       Defendants.                          )

                                           ORDER

       Before the court is the Recommendation of the Magistrate Judge entered October 1, 2019.

(Doc. 6). There being no timely objection filed to the Recommendation, and based on an

independent review of the record, the Recommendation of the Magistrate Judge is ADOPTED and

it is ORDERED as follows:

       1. Plaintiff’s 42 U.S.C. § 1983 claims against Defendants are DISMISSED without

prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii);

       2. This case is DISMISSED prior to service of process.

       A Final Judgment will be entered separately.

       DONE this 31st day of October 2019.


                                           /s/ Andrew L. Brasher
                                     ANDREW L. BRASHER
                                     UNITED STATES DISTRICT JUDGE
